People v Estremera (2015 NY Slip Op 09640)





People v Estremera


2015 NY Slip Op 09640


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


16517 6769/99

[*1] The People of the State of New York, Respondent,
vRoberto Estremera, Defendant-appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alexandra Keeling of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Order, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered November 19, 2010, which, to the extent appealable as a judgment of resentence, reimposed defendant's original prison sentence pursuant to Penal Law § 70.85 without imposing a period of postrelease supervision, unanimously affirmed.
Even assuming, without deciding, that this appeal is properly before us as an appeal from a judgment of resentence (see People v Covington, 88 AD3d 486, 486-487 [1st Dept 2011], lv denied 18 NY3d 858 [2011]), notwithstanding that the court's order expressly states: "No resentence. Original sentence with no PRS stands," we find no basis for a remand. Defendant was not adversely affected by any alleged procedural defect in the court's determination, including the fact that he was not present when the court let stand his original sentence, "because the result, i.e., freedom from having to serve a term of PRS, was in his favor" (id. at 486; see also People v Mills, 117 AD3d 1555, 1556 [4th Dept 2014], lv denied 24 NY3d 1045 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK